Attachment to Advisory Action

	Applicants’ amendment filed on 2/10/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claims 1 and 21-22 have been amended to include new limitations, i.e. wherein the ink composition does not comprise a pigment. It is the Examiner’s position that this is a new issue since these are new limitations from the Specification.  Therefore, the amendment would require further consideration and/or search.

	/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767